Title: From Thomas Jefferson to George Jefferson, 8 June 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear SirWashington June 8. 1802.
            Mr. Craven Peyton of Albemarle, to whom I owed a balance of 131.47 D has desired me to remit it to meet a paiment he has to make in Richmond. lest he should be in Richmond or on the road, I have thought it best not to send it to Albemarle, but to lodge it with you to be delivered to himself or his written order: and I give him notice by another letter this day sent to Albemarle that he may call on you for the letter inclosing the money, or send to you for it. accept assurances of my affectionate attachment.
            Th: Jefferson
          